Citation Nr: 1607463	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  05-36 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for Graves' disease, to include as due to undiagnosed illness.  .

2.  Entitlement to service connection for a chronic disability manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, and elevated temperatures, to include as due to undiagnosed illness. 

3.  Entitlement to service connection for a chronic gynecological disability manifested by abnormal pap smears and abnormal bleeding, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to December 1988 and from December 1990 to June 1991, with service in Southwest Asia from January 7, 1991 to May 25, 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The issues currently before the Board were remanded by the Board in March 2008, June 2011, and February 2013.  In June 2014, the Board, in relevant part, remanded the issue of entitlement to service connection for a chronic disorder manifested by gastrointestinal signs and symptoms and abnormal pap smears, and denied entitlement to service connection for Graves' disease and entitlement to service connection for a chronic disorder manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, elevated temperatures, and joint pain.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court issued an order granting a Joint Motion for Remand. 

In June 2015 the Board remanded the issues currently before the Board and granted both the claim of entitlement to service connection for a chronic disability manifested by joint pain, to include as due to undiagnosed illness, and the claim of entitlement to service connection for migraines associated with nausea and vomiting.

As noted in the June 2015 decision/remand, the Board has recharacterized the issues in this case to separately adjudicate entitlement to service connection for a chronic disability manifested by joint pain, and entitlement to service connection for a chronic disorder manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, and elevated temperatures (previously combined as one issue).  The issues in this case have also been recharacterized to separately adjudicate entitlement to service connection for migraines associated with nausea and vomiting (previously characterized as gastrointestinal signs and symptoms), and entitlement to service connection for a chronic gynecological disability manifested by abnormal pap smears and abnormal bleeding because the claim reasonably encompasses gynecological disorders beyond abnormal pap smears and abnormal bleeding.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This recharacterization is appropriate due to the Veteran's report in her April 2013 VA examination that she has experienced menstrual disorders, specifically including bleeding every two weeks that resulted in a hysterectomy in November 2011, the fact that the Veteran's claims all center around undiagnosed illness, and the inclusion of menstrual disorder as one of the signs or symptoms of undiagnosed illness in the regulations.  38 C.F.R. § 3.317(b). 

The issues of entitlement to service connection for a chronic disability manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, and elevated temperatures, to include as due to undiagnosed illness, and entitlement to service connection for a chronic gynecological disability manifested by abnormal pap smears and abnormal bleeding, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's Graves' disease does not result from an undiagnosed illness or medically unexplained chronic multisymptom illness, nor is it otherwise etiologically related to service.




CONCLUSION OF LAW

The criteria for a grant of service connection for Graves' disease, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in December 2003, February 2006, March 2006, April 2008, September 2008, June 2011, September 2012, and August 2014 satisfied the duty to notify provisions.  The March 2006, June 2011 and September 2012 letters included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the March 2006, April 2008, September 2008, June 2011, and August 2014 letters, which contained the notice regarding disability ratings and effective dates, were sent after the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in September 2004, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim most recently in an October 2015 supplemental statement of the case.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

VA examinations were conducted in December 2009, September 2010, July 2011, April 2013, and October 2015.  The record does not reflect that, when considered together, these examinations or opinions were inadequate for rating purposes.  The Board finds that collectively the examinations and opinions were adequate because they were based on an examination of the Veteran, to include discussion of her complaints and symptoms, and the medical opinions contain adequate rationales predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2015 remand.  The June 2015 remand instructed that the claims file be forwarded to a clinician in order to obtain a medical opinions regarding whether the Veteran's Graves' disease is a medically unexplained chronic multisymptom illness, and if so, whether it is at least as likely as not etiologically related to service.  The Board finds that the RO has complied with the Board's instructions and that the October 2015 addendum opinion reports substantially comply with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

The Veteran has claimed service connection for Graves' disease as due to an undiagnosed illness.  Thus, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses, are for consideration.  38 C.F.R. § 3.317 requires only that the record establish objective indications of a chronic disability.  Objective indications of a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3). 

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability" includes (a) an undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2014). 

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a) (2015). 

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4). 

As previously noted, the Veteran claims that service connection for Graves' disease is warranted because it is due to an undiagnosed illness or medically unexplained chronic multisymptom illness as a result of her service in Southwest Asia.  As the Veteran served in Southwest Asia from January 7, 1991 to May 25, 1991, she qualifies as a "Persian Gulf veteran."

The medical evidence of record reflects that in a statement received in December 2010, the Veteran reported that all of her symptoms began after her Gulf War service.  

A review of the service treatment records do not reflect any complaints or findings regarding the Veteran's thyroid/evidence of Graves' disease or any precursor thereto.  

A September 1998 private treatment record reflects that the Veteran denied fatigue.  

A May 2003 treatment record from the Mayo Clinic reflects that the Veteran reportedly began experiencing fatigue six years ago.  Another May 2003 treatment record from the Mayo Clinic reflects that the Veteran reported having experienced generalized fatigue for the past three to four years.  It was noted that the Veteran reported feeling well until about five years after returning from the Gulf War.  

A June 2003 private treatment record reflects the Veteran's complaint that she has experienced fatigue ever since returning from the Gulf War in the early 1990s.  

A December 2009 VA examination report reflects the Veteran's report that she was stationed in the Persian Gulf for six months; she was 40 miles from Kuwait, and she indicated that she was exposed to oil well fires.  She reported that she started to feel sick in 2000.  She reported having chronic fatigue.  The Veteran reportedly was treated for Graves' disease with radioactive iodine in 2005.  Post iodine treatment, she became hypothyroid, and she has been on a supplement since then.  Her thyroid functions have been within normal limits and she denied any symptoms pertaining to hypothyroidism at present.  The assessment was iatrogenic hypothyroidism (post radioactive iodine treatment for Graves'), on supplement Synthroid.  The examiner opined that this condition is not suggestive of any undiagnosed illness.  

A September 2010 VA examination report indicates that the Veteran's hypothyroidism is not suggestive of undiagnosed illness because hypothyroidism is a diagnosis.  The examiner went on to state that because medical literature does not prove a connection between hypothyroidism and exposure to chemical agents in Iraq, an opinion as to whether hypothyroidism is related to such exposure cannot be provided without resort to mere speculation.  

A July 2011 VA examination report reflects that the Veteran reported feeling tired since 2005.  The Veteran was diagnosed with Graves' disease by history, status post radioactive iodine treatment with residual uncontrolled hypothyroidism and fatigue likely secondary to uncontrolled hypothyroidism.  The examiner opined that the Veteran's Graves' disease status post radioactive iodine treatment with residual uncontrolled hypothyroidism and fatigue did not have their onset during service, and were not treated during service or immediately after service.  The examiner opined that no opinion could be provided regarding whether these diagnoses are related to exposure to environmental hazards while serving in the Gulf War/Southwest Asia without resorting to speculation as the medical literature does not prove any such connection.   

An April 2013 VA examination report reflects that the Veteran was diagnosed with Graves' disease and after being treated with radioactive iodine, she became hypothyroid and is on medication.  She currently reported having difficulty regulating the thyroid.  Her thyroid levels are checked every six months.  She reported having no symptoms from her thyroid condition.  However, it was also noted that she experiences cold intolerance, tachycardia, and fatigue.  The examiner opined that the Veteran's Graves' disease is not etiologically related to service.  The examiner noted that Graves' disease was not diagnosed during service or within one year of service and Graves' is one of the most common autoimmune diseases.  The examiner explained that Graves' disease affects women more than men, most frequently between the ages of 20 to 40, and the examiner cited a medical website as supportive evidence for the stated opinions.  The examiner concluded that the weight of the medical evidence is against a relationship between Graves' disease and serving in the Gulf region.  The examiner went on the state that Graves' disease is not an undiagnosed illness, partially diagnosed illness, or other condition related to serving in the Gulf region.  The examiner stated that many of the Veteran's current symptoms, including fatigue, cold intolerance, and tachycardia are common symptoms associated with Graves' disease and the treatment for that disease.  

The October 2015 VA examination report reflects that the Veteran was treated for Graves' disease/hyperthyroidism with radioactive iodine in 2005.  Thereafter, she became hypothyroid and has been on thyroid supplement since then.  The Veteran reported that her thyroid has been up and down.  She denied thyroid surgery or any other endocrine diseases.  She reportedly has not been feeling well for the past 12 years.  The examiner opined that the Veteran's Graves' disease is not a medically unexplained chronic multisymptom illness, and is not related to service.  The examiner explained that based on the current standard medical literature, Graves' disease is an autoimmune disease, and there is abundant epidemiologic evidence for genetic susceptibility to Graves' disease. 

After review of the evidence, the Board finds that service connection is not warranted for Graves' disease on any basis.  Initially, the Board notes that the Veteran's service treatment records are negative for any complaints, symptoms, findings, or diagnoses of any thyroid disability or precursor thereto.  The record also reflects that the Veteran's Graves' disease was diagnosed in 2001, which is about a decade after service discharge.  Moreover, the record does not reflect any ongoing symptoms of Graves' disease since service.  In this regard, to the extent that the Veteran alleges that her "symptoms" were ongoing since service, and to the extent that such symptoms (as they pertain to this claim) involve fatigue, there is conflicting evidence as to when the Veteran's fatigue began.  For example, the record reflects that the Veteran denied feeling fatigue in September 1998.  She then, in May 2003, reported feeling fatigued for the past six years (which would be since 1997).  In June 2003 she reported feeling fatigued since returning from the Persian Gulf in the early 1990s.  In December 2009 she reported feeling sick since 2000.  Such inconsistencies render the Veteran's allegation of continuity of symptomatology since service incredible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  Moreover, there is no competent evidence of a nexus between the Veteran's Graves' disease and service.  

Regarding the theory of the claim as being due to an undiagnosed illness, the preponderance of the medical evidence of record is against the claim that the Veteran's Graves' disease is an undiagnosed illness or medically unexplained chronic multisymptom illness.  The September 2010 and July 2011 VA examiners reviewed the claims file and noted the Veteran's history.  The examiners stated that because medical literature does not prove a connection between Graves' disease or hypothyroidism and exposure to chemical agents in Iraq, an opinion as to whether such diagnoses may be related to such exposure cannot be provided without resort to mere speculation.  The April 2013 and October 2015 VA examiners opined that Graves' disease, according to current medical literature, is a known diagnosis, is a very common autoimmune disease, and is not an undiagnosed illness for which no etiology was established.  The April 2013 VA examiner cited a medical website as supportive evidence.

As the April 2013 and October 2015 VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record and based upon current medical knowledge, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  In addition, the examiners not only rendered a diagnosis, reflecting that the symptoms were attributable to a known clinical diagnosis (Graves' disease), the October 2015 VA examiner also specifically noted that there was no undiagnosed illness and determined that Graves' disease is not a medically unexplained chronic multisymptom illness, as the examiner's findings reflect that the Veteran's Grave's disease and all attributed symptoms of tachycardia, intolerance to cold, etc. are due to the known clinical diagnosis of Graves' disease, which is not an undiagnosed illness and not a medically unexplained chronic multisymptom illness.  This evidence thus weighs against entitlement to compensation under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In the January 2016 Appellant's Brief, the Veteran's representative indicated that service connection for Graves' disease should be remanded because the October 2015 examiner did not cite any medical treatise for the opinion, which the representative claimed violates Stegall v. West, 11 Vet. App 268 (1998).
However, the Board notes that the April 2013 VA examiner cited a medical website, and the October 2015 VA examiner sufficiently cited current medical knowledge.  There are no medical opinions in the evidence of record contrary to that of the April 2013 and October 2015 VA examiners.  

The Board must also consider the Veteran's lay statements.  Lay witnesses are competent to testify as to their observations, Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), and the Veteran's statements that she experienced fatigue since returning from the Gulf War is competent but not credible.  As previously noted, the medical evidence is in conflict as to when the Veteran reported first feeling fatigued.  These inconsistencies cast doubt on the credibility of Veteran in this regard.  Additionally, the question of whether the Veteran's Graves' disease began during service relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  As the Veteran has not had the requisite training or education, her testimony on this question is therefore not competent.  In any case, the Board finds that the specific, reasoned opinions of the April 2013 and October 2015 VA examiners are of greater probative weight than the Veteran's more general lay assertions with viewing the pertinent evidence in total.  Therefore, the weight of the evidence is therefore against a relationship between the Veteran's Graves' disease and service, and reflects that Graves' disease did not manifest in service.  Furthermore, the Veteran's Graves disease, according to current medical knowledge, has a known and understood etiology, and is not part of a multisymptom illness. 

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for Graves' disease.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for Graves' disease, to include as due to undiagnosed illness is denied.


REMAND

The June 2015 remand instructed the RO to obtain medical opinions regarding the following:  whether the Veteran has any chronic disability manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, and/or elevated temperatures and if so, whether such is a manifestation of an undiagnosed illness, and whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to service; and whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a chronic gynecological disability manifested by abnormal pap smears and abnormal bleeding.  It was instructed that any opinion provided should specifically address the possibility that the Veteran's menstrual disorder may be a manifestation of an undiagnosed illness.  Finally, it was instructed that all opinions offered must be supported by a complete rationale

A review of the record reflects that the Veteran has been diagnosed with abnormal liver enzymes and elevated temperature, and is diagnosed with hyperlipidemia.  Notably, a December 2009 VA examination report reflects the Veteran's report that a couple of times a month she has elevated temperatures of 101 or 102 degrees, which last a day and then go back to normal.  She has had extensive workup but the source of the fever has not been found.  Additionally, a May 2003 treatment record notes that the Veteran has a family history of liver problems and high cholesterol; the Veteran's liver enzymes were mildly elevated.  A November 2004 enterography notes small cysts in the liver.  An April 2013 VA examination report notes that the Veteran had upper abdominal pain and was found to have elevated liver enzymes.  She reported that sometimes her liver functions are off and sometimes they are normal.  The examiner opined that the Veteran has in the past been diagnosed with elevated liver enzymes due to hyperlipidemia and methotrexate use.  Her current enzymes were normal.  The examiner found that there was an underlying etiology for this condition so it is not an undiagnosed illness, partially diagnosed illness, or other condition related to the Persian Gulf service.  

A review of the service treatment records reflects that the Veteran was seen for right upper quadrant pain in April 1991.  

The October 2015 VA opinion report, which was obtained pursuant to the June 2015 remand directives, contains an opinion that the Veteran does not have any chronic disability manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, and/or elevated temperatures.  The examiner reasoned that this is because current liver enzymes, lipids, and temperature are all within normal limits, and there is no history or biochemical evidence of adrenal insufficiency because electrolytes are normal.  The examiner therefore concluded that it is not related to service.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the opinion is based upon an inaccurate factual premise, as it does not consider that the Veteran was diagnosed with hyperlipidemia, elevated liver enzymes at times (which correlated to upper abdominal pain), and the Veteran had unexplained elevated temperatures at times.  As such, the rationale for the opinion is inadequate.  Therefore, a remand is required for a medical opinion based upon an accurate review of the Veteran's documented medical history and one that includes a complete rationale.

Regarding the claim of entitlement to service connection for a chronic gynecological disability manifested by abnormal pap smears and abnormal bleeding, to include as due to undiagnosed illness, the October 2015 VA opinion report reflects that the examiner noted the Veteran had an abnormal pap smear after service, followed by normal pap smears.  It was also noted that the Veteran reported that her menorrhagia began after service.  The examiner concluded that an opinion regarding whether the Veteran's total abdominal hysterectomy due to menorrhagia is a menstrual disorder that is undiagnosed or diagnosed and medically unexplained condition cannot be provided without the biopsy/hysterectomy operative reports.  
Based upon this, the issue should be remanded in order to provide the Veteran an opportunity to submit or provide authorization for VA to obtain Veteran's the hysterectomy operative and biopsy reports.

The Board also notes that an October 2014 VA examination report reflects that there is no evidence that the Veteran had cancer that led to her total abdominal hysterectomy.  The examiner noted that there is no signs or symptoms of gynecological problems while in military service that would be related to the eventual hysterectomy that the Veteran underwent in 2011.  Therefore, the examiner opined that the non-cancer related hysterectomy in 2011 is less likely than not a residual of related to or caused by military service.

A review of the service treatment records reflects that the Veteran was seen for irregular bleeding in September 1988.  The assessment was breakthrough bleeding.  The May 1991 report of medical history reflects that the Veteran complained of a recent change in menstrual pattern; the Veteran reported recent pain and discomfort.  The physician's comment indicated that there was a menstrual change occurred when the Veteran began taking birth control pills constantly (without a break), as recommended by her physician.  She was noted to have stopped this routine in March.  Under the circumstances, the Board finds that a new opinion should be obtained, which considers these service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she complete and submit to VA a signed authorization for release of all private treatment records, to specifically include the operative and biopsy reports pertaining to her total abdominal hysterectomy.  After receiving the completed authorization, undertake all appropriate efforts to attempt to obtain these private treatment records.  In light of 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Return the claims file, to include a copy of this remand to the October 2015 VA examiner who provided the opinion regarding the Veteran's claimed chronic disability manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, and elevated temperatures, in order to obtain an addendum opinion.

The examiner must review the claims file and provide an opinion as to whether the Veteran has any chronic disability manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, and/or elevated temperatures; if so, whether such is a manifestation of an undiagnosed illness, and whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to service.

The examiner must ignore the lack of current abnormal liver enzymes and elevated temperatures found at the October 2015 examination, and provide an opinion based upon the medical evidence showing intermittent elevated liver enzymes (diagnosed in May 2003) associated with abdominal pain, and elevated temperatures of 101 or 102 several times a month (which the Veteran is competent to attest to), and the Veteran's diagnosis of hyperlipidemia (per the December 2009 VA examination report).  

A complete rationale must be provided for all stated opinions.

If the appropriate October 2015 examiner is unavailable, the opinion requested should be provided by another qualified examiner.  Should the new VA examiner determine that a new examination is required in order to provide the requested opinions, then one should be scheduled.

3.  Return the claims file, to include a copy of this remand, to the October 2015 VA examiner who examined the Veteran in conjunction with her claim of entitlement to a chronic gynecological disability manifested by abnormal pap smears and abnormal bleeding, in order to obtain an addendum opinion.

The examiner must specifically review the Veteran's service treatment records, to include the September 1988 service treatment record noting complaints of breakthrough bleeding, and the May 1991 report of medical history noting a recent change in menstrual pattern.

The examiner must provide an opinion as to whether the Veteran's hysterectomy is at least as likely as not (50 percent or better probability) etiologically related to service, to include the September 1988 finding of breakthrough bleeding.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a chronic gynecological disability manifested by abnormal pap smears and abnormal bleeding.  Any opinion provided should specifically address the possibility that the Veteran's menstrual disorder may be a manifestation of an undiagnosed illness.

If obtained, the examiner must comment on the Veteran's hysterectomy operative and biopsy reports.  The examiner must also comment on the September 1988 finding of breakthrough bleeding in service and the May 1991 report of medical history noting a change in menstrual pattern.  

If the appropriate October 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If the new examiner determines that a new VA examination is necessary in order to provide the requested opinions, such examination should be scheduled.

4.  When the development requested has been completed, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


